UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4601


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERVIN CALVIN CRAWFORD, a/k/a Early Crawford,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00317-NCT-1)


Submitted:    January 29, 2009              Decided:   February 17, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Angela Hewlett Miller, Assistant
United   States  Attorney,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ervin    Calvin        Crawford      pled    guilty    pursuant        to     a

written plea agreement to possession with intent to distribute

4.2   grams    of    heroin,     in    violation     of    21    U.S.C.   § 841(a)(1),

(b)(1)(C) (2006), and possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§                      922(g)(1), 924(e) (2006).

The conditional plea preserved Crawford’s right to appeal the

district court’s denial of his motion to suppress.                            Fed. R.

Crim. P. 11(a)(2).             He was sentenced to 210 months in prison.

Counsel for Crawford filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious     grounds        for    appeal,      but    questioning     whether         the

district court erred in denying the motion to suppress. Crawford

was notified of his right to file a supplemental pro se brief

but has not done so.                 The Government has declined to file a

reply brief.        Finding no reversible error, we affirm.

              This court reviews the factual findings underlying a

motion to suppress for clear error, and the legal determinations

de novo.      United States v. Wilson, 484 F.3d 267, 280 (4th Cir.

2007).     When evaluating the denial of a suppression motion, we

review   the        evidence     in    the       light    most    favorable     to        the

Government.         United States v. Uzenski, 434 F.3d 690, 704 (4th

Cir. 2006).



                                             2
               “[A]n     officer         may,       consistent          with    the     Fourth

Amendment, conduct a brief, investigatory stop when the officer

has a reasonable, articulable suspicion that criminal activity

is    afoot.”         Illinois      v.   Wardlow,        528     U.S.    119,    123    (2000)

(citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).                                 There must be

“at least a minimal level of objective justification for making

[a    Terry]        stop.”      Wardlow,        528      U.S.    at     123.      Reasonable

suspicion      requires      more    than       a   hunch      but    less     than   probable

cause, and may be based on the collective knowledge of officers

involved in an investigation.                   Id. at 123-24; United States v.

Hensley, 469 U.S. 221, 232 (1985).

               Courts assess the legality of police conduct during a

Terry    stop       under    the    totality        of     the   circumstances.         United

States v. Sokolow, 490 U.S. 1, 8 (1989).                          An officer conducting

a    lawful    Terry     stop      may   take       steps    reasonably        necessary    to

protect       his    personal      safety   and       to    maintain      the    status    quo

during the course of the stop.                        Maryland v. Wilson, 519 U.S.

408, 413-15 (1997); Hensley, 469 U.S. at 235.

               With these standards in mind, and having reviewed the

transcript of the suppression hearing, we conclude the district

court did not err in denying the motion to suppress.                                  We agree

with the district court that the police lawfully stopped the

vehicle based on the tip from the confidential informant and the

officer’s observation of a vehicle matching the description in

                                                3
the tip.        See Adams v. Williams, 407 U.S. 143, 146-49 (1972)

(finding officer possessed reasonable suspicion to stop person

in vehicle based upon informant’s tip).                        Moreover, the officers

were   permitted      to     frisk       Crawford       as    they     were      legitimately

concerned for their safety. See United States v. Raymond, 152

F.3d   309,     312   (4th      Cir.     1998).      Once      the     officers       found    a

firearm in Crawford’s possession, the discovery of the heroin in

Crawford’s pocket pursuant to a lawful search incident to arrest

became inevitable.           Thus, the heroin found in Crawford’s back

pocket    was    admissible.           See   Nix     v.      Williams,        467    U.S.    431

(1984); United States v. Allen, 159 F.3d 832, 838-39 (4th Cir.

1998).    Therefore, we conclude the district court did not err in

denying    the   motion      to    suppress       the       evidence    of     the    firearm,

drugs and Crawford’s statements.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                  This court

requires that counsel inform Crawford, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If    Crawford       requests     that       a    petition       be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move     in     this    court     for      leave     to     withdraw      from

representation.        Counsel=s motion must state that a copy thereof

was served on Crawford.

                                             4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5